Order entered May 30, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00606-CV

                             IN RE BRYAN ROWES, Relator

                Original Proceeding from the 256th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 09-18237

                                         ORDER
       Based on the court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE